DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks of 01/07/2022, applicant amended the objected title, and the objection to the specification of the last Office Action has been withdrawn. No claim is further amended; claims 1-4 are pending
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a2) as being anticipated by Uno (US 2017/0149333).
With respect to claims 1 and 2, Uno discloses a charging device (See Fig. 1, E1; para. # 0042), comprising: a DC-DC converter that converts a voltage of DC power which is supplied from an input power supply (Para. # 0029); a charging circuit that charges a secondary battery with a DC output voltage that is outputted by the DC-DC converter (Para. # 0042 and 0029); a power supply voltage detecting circuit that detects a voltage of the input power supply (Para. # 0021 and 0025); an output voltage setting circuit that sets the DC output voltage of the DC-DC converter (Para. # 0044); and a control device that controls the charging circuit

    PNG
    media_image1.png
    606
    751
    media_image1.png
    Greyscale

and the output voltage setting circuit, based on the voltage of the input power supply (Fig. 1, CPU 13; Fi.1, 11 controller), wherein the control device increases the DC output voltage of the DC-DC converter by a predetermined voltage in a stepwise manner while monitoring the voltage of the input power supply (Para. # 0042), and in response to the voltage of the input power supply being decreased to a first threshold voltage or less at a time point before the DC output voltage of the DC-DC converter increases to a rated charging voltage (Para. # 0044 and –45), the control device keeps the DC output voltage of the DC-DC converter at a voltage that is one step lower than the DC output voltage at the time point (Para. # 0047 and 0049). 
With respect to claim 3, Uno discloses the charging device (See Fig. 1, E1; para. # 0042), as described above, wherein the output voltage setting circuit includes a voltage divider circuit that divides the DC output voltage of the DC-DC converter, a voltage division ratio changing circuit that changes a voltage division ratio of the voltage divider circuit, and a digital-to-analog (DA) converter that controls the voltage division ratio changing circuit, and the DC-DC converter controls the DC output voltage so that a voltage at a voltage division point of the voltage divider circuit is kept at a predetermined voltage (Para. # 0064 and 0067). 
With respect to claim 4, Uno discloses the charging device (See Fig. 1, E1; para. # 0042), as described above, wherein the output voltage setting circuit includes a voltage divider circuit that divides the DC output voltage of the DC-DC converter, a voltage division ratio changing circuit that changes a voltage division ratio of the voltage divider circuit, and a digital-to-analog (DA) converter that controls the voltage division ratio changing circuit, and the DC-DC converter controls the DC output voltage so that a voltage at a voltage division point of the voltage divider circuit is kept at a predetermined voltage (Fig. 1, voltage divider circuit R21-Rr23 and R31-433; para. #0047).

Response to Arguments
Applicant's arguments filed in the remarks of 01/07/2022 have been considered but are not persuasive to overcome the rejections based on the reference described (see the above office action).
Applicant argued that “… there is no disclosure or suggestion in Uno of a control device that increases the DC output voltage of the input power supply …”
 Uno reference, however, includes both a step-up and step-down converter that can be used to meet a predetermined output voltage as described in paragraph 0092. Although the Uno mostly describes about the stepping down voltage characteristic, is also has a step-up chopper circuit that increases the output voltage from the input. The control circuit 11 performs switching control on the switching elements Q4 and Q5 according to a result of voltage detection performed by the resistor voltage dividing circuit. Accordingly, the output voltage of the step-up/down circuit 30 has a predetermined value (para. # 0092).
Applicant further argues that “ … no disclosure in Uno of the control device keeping the DC output voltage of the DC-DC converter at a voltage that is one step lower than the DC output voltage at the time point …”
Uno, however, discloses a voltage input portion into a predetermined voltage (as defined by a user to required voltage level-one or two value lower) by turning a switching element on and off, a first semiconductor device with switching characteristics which is electrically connected in series to an input side or an output side of the converter, a first voltage detection circuit that detects a first voltage at a first end of the first semiconductor device electrically connected to the converter, a second voltage detection circuit that detects a second voltage at a second end of the first semiconductor device (See Para. # 10). Besides, the detection circuit in the reference describes that it detects an input voltage of the converter, where an output portion of the first voltage detection circuit. According to a preferred embodiment of the present invention, the second voltage detection circuit includes a second buffer at an output portion of the second voltage detection circuit (para. # 16). Therefore, Uno’s DC-DC converter (both step-up/step down converters) are stepping up the input voltages to a required lower or higher output voltage to meet the predetermined value. Applicant claim limitation “one step lower” can be any value such as, one number or one step in sequence, lower than the previous value. Therefore, applicant’s argument that Uno does not teach the limitations argued is found improper, hence rejections are maintained. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859